Order entered July 2, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-01670-CV

   D&J REAL ESTATE SERVICES, INC. D/B/A RE/MAX PREMIER GROUP AND
                      STELLA BITNER, Appellants

                                           V.

              GREG L. PERKINS AND JESSICA J. PERKINS, Appellees

                    On Appeal from the 429th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 429-00559-2011

                                       ORDER
      Appellees’ motion for rehearing is DENIED.


                                                 /s/   DAVID L. BRIDGES
                                                       JUSTICE